COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-302-CR
 
 
DEONTAZ 
NICOLE GIPSON                                                     APPELLANT
A/K/A 
DEONTAZ GIPSON
  
V.
 
THE 
STATE OF TEXAS                                                                  STATE
 
----------
FROM 
CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
        We 
have considered the “Appellant’s Withdrawal Of Notice Of Appeal And Motion 
To Dismiss Appeal.” The motion complies with rule 42.2(a) of the rules of 
appellate procedure. Tex. R. App. P. 42.2(a). No decision of this 
court having been delivered before we received this motion, we grant the motion 
and dismiss the appeal. See id.; Tex. 
R. App. P. 43.2(f).
 
                                                                  PER 
CURIAM
 
PANEL 
B:   DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
May 6, 2004

 
NOTES
1.  
See Tex. R. App. P. 47.4.